JOHNSON, J.
Defendant (appellant here) was • indicted, tried and convicted in the circuit court of Hickory county on a charge of violating the dramshop law. [Art. 1, ch. 22, Rev. Stat. 1899.] The alleged offense was committed March 16, 1907.
*172In compliance with the rule of evidence announced in State v. Searcy, 89 Mo. App. 393, and 111 Mo. 236, defendant introduced proof of the Adoption in Hickory county of what is known as the Local Option Law in August, 1906, which was long prior to the date of the offense charged in the indictment. The legal effect of the adoption of the Local Option Law was to suspend the operation of the Dramshop Law in Hickory county, and with competent proof before it of the adoption of the law before the date of the offense charged, the court should have discharged defendant. [Ex parte Swann, 96 Mo. 44; State v. Beam, 51 Mo. App. 368; Ex parte Handler, 176 Mo. 383.]
The judgment is reversed.
All concur.